Citation Nr: 1410557	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure or non-ionizing radiation. 

4.  Entitlement to service connection for a cognitive impairment, to include as secondary to diabetes mellitus type II.

5. Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure or secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  October 2007 and March 2009 rating decisions from the RO.  The Board observes that the August 2003 rating decision was never promulgated because the RO did not receive a signed application from the Veteran as requested.  Also, the Veteran perfected his appeal on the instant claims in February 2010 notwithstanding the RO's subsequent readjudication of these claims in a September 2010 rating decision.  Indeed, a February 2010 RO letter acknowledged receipt of the Veteran's statement and indicated that such statement would be accepted as a substantive appeal.  Also, the Board notes that new and material evidence (internet article linking Parkinson's disease to Agent Orange exposure) was received in March 2008 or within one year of the October 2007 rating decision and so this evidence is considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2013).  

In January 2012, the Veteran submitted evidence that was not previously reviewed by the RO.  However, the Veteran also submitted a waiver of RO consideration.  As such, the Board finds that it may properly consider such evidence in the adjudication of the claim.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.


FINDINGS OF FACT

1.  The record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has diabetes mellitus type II that was incurred in or otherwise the result of his active service, to include as due to herbicide exposure.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has peripheral neuropathy that is related to military service, to include as secondary to diabetes mellitus.

4.  There is medical opinion evidence of record that shows that the Veteran's Parkinson's disease is etiologically related to exposure to non-ionizing radiation during his military service. 

5.  There is medical opinion evidence of record that shows that the Veteran's cognitive impairment is proximately due to his Parkinson's disease. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); Haas v. Peake, 525 F.3d 1168 (2008).
2.  The criteria for a grant of service connection for peripheral neuropathy, to include as secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013); Haas v. Peake, 525 F.3d 1168 (2008).

3.  The criteria for a grant of service connection for coronary artery disease, to include as due to herbicide exposure or secondary to diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013); Haas v. Peake, 525 F.3d 1168 (2008).

4.  The criteria for a grant of service connection for Parkinson's disease are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for a grant of service connection for cognitive impairment as secondary to Parkinson's disease are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In light of the Board's grant of service connection for Parkinson's disease and cognitive impairment, no further discussion of the VCAA is warranted.  In regard to the remaining claims, the Board notes that the Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated in November 2006 and February 2007.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Board notes that, while the claims file reveals that the Veteran was in receipt of SSA benefits and some of the documents upon which that decision was based are not currently associated, their presence is not necessary to adjudicate the issues of entitlement to service connection for diabetes mellitus type II, peripheral neuropathy, and coronary artery disease.  This case turns on the fact that the Veteran does not have the requisite service that would entitle him to the presumption of herbicide exposure.  As discussed in greater detail below, the Veteran's claims are based upon purported herbicide exposure while in Da Nang Harbor in the Republic of Vietnam during his active service.  The record reflects efforts were made through official channels to determine if the Veteran had service in the landmass of Vietnam, to include the inland waters thereof, to include a September 2010  response from the United States Armed Services Center for Unit Records Research (CURR).  Additionally, a May 2009 statement from the US Army and Joint Services Records Research Center (JSRRC) was obtained regarding the issue of the use of herbicides aboard Navy or Coast Guard ships and contact with aircraft or equipment that flew over or was used in Vietnam.  The Board also notes, as discussed below, the circumstances upon which the Veteran contends he was exposed to herbicides are not in dispute.  Rather, the issue is whether the circumstances of this reported exposure constitutes being present on the landmass or the inland waters of Vietnam.

While the Veteran has not been afforded a VA examination with an opinion regarding his claim, the Board finds that one is not necessary.  The Veteran's contention is that his diabetes mellitus type II, peripheral neuropathy, and coronary artery disease should be afforded presumptive service connection on the basis of exposure to herbicides during service.  However, as will be explained below, a finding of diabetes mellitus type II, peripheral neuropathy, and coronary artery disease is already of record.  Furthermore, the Veteran's service, as will be explained, does not constitute service in the Republic of Vietnam, as it is defined for VA purposes.  38 C.F.R. § 3.307(a)(6)(iii).  He has presented no other theory of entitlement or basis on which to grant his claim.  Therefore, the Board finds that a remand to afford the Veteran a VA examination is not warranted. McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has he argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as diabetes mellitus, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)  (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the Veteran's claim for peripheral neuropathy has actually been shown by the medical evidence of record to be diabetic neuropathy, which is secondarily related to his diabetes mellitus type II.  As the Veteran is not seeking direct service connection, the Veteran's claim for peripheral neuropathy is not viewed as a chronic disability for which continuity can establish service connection to an event or injury in service because the contention is that the Veteran's diabetes, and not military service, caused this condition.

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Additionally, the law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168   (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).







Diabetes Mellitus Type II, Peripheral Neuropathy, and Coronary Artery Disease

Background

The Veteran contends that his diabetes mellitus type II is the result of Agent Orange exposure while service off the coast of Vietnam and that his peripheral neuropathy and coronary artery disease are a result of such diabetes.

A review of the Veteran's STRs was negative for treatment or diagnoses of diabetes mellitus type II, diabetic neuropathy, and coronary artery disease.

A review of VA outpatient treatment records shows that the Veteran does have current diagnoses of diabetes mellitus and related diabetic neuropathy and coronary artery disease.  Further, private treatment records reveal that the Veteran is taking medications to treat these conditions.  However, records show that the Veteran has been treated for these conditions since 1998 and there is no indication that either is related to military service or that the Veteran was treated for signs and symptoms during the first year post service. 

The record reflects the Veteran had service aboard both the U.S.S. Chandler (DD 717) and the U.S.S. Picking (DD 685) while on active duty.   Deck logs reflect the U.S.S. Picking was deployed to Vietnam and operated within the "brown waters" of the Saigon River on November 16, 1965.  However, this deployment was prior to the Veteran's service aboard the U.S.S. Picking, which SPRs show occurred June 6, 1966.  There were no subsequent maneuvers conducted in the "brown waters"  of Vietnam and there was no indication that this vessel docked anywhere in Vietnam or that personnel disembarked ashore.  Deck logs reveal that the U.S.S. Chandler was anchored in Da Nang Harbor while the Veteran was stationed aboard.  However, there was no indication that this vessel docked anywhere in Vietnam or that personnel disembarked ashore.  His service personnel records do not actually document service on the landmass or the inland waters of Vietnam.  Additionally, the Veteran himself does not indicate such was the case.  In fact, he has consistently maintained that he was never on land during his active service.  Rather, he contends that Da Nang Harbor constitutes an inland waterway of the Republic of Vietnam, or in the alternative that he was exposed to contaminated water and/or aircraft while on the ship, and that he is entitled to presumptive herbicide exposure pursuant to 38 U.S.C.A. § 1116 on that basis.

In support of this assertion, the Veteran has submitted a copy of and cited to a July 2004 Board decision for another veteran.  The Veteran has also submitted a map of Da Nang Harbor, showing it surrounded by the landmass of Vietnam.  Additionally, the Veteran has claimed that he could observe the deployment of herbicides on the land from his position on the ship.  In support, the Veteran provided a January 2012 lay statement from a fellow Veteran, who was an officer aboard the U.S.S. Chandler.  The officer also stated that the ship was in relatively close proximity to the shoreline and that he could observe the deployment of herbicides on land.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus type II, diabetic neuropathy, and coronary artery disease so the appeal must be denied.  

The Veteran has current diagnoses of diabetes mellitus type II, diabetic neuropathy, and coronary artery disease thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  As the Veteran's STRs do not reflect symptoms or treatment for diabetes, diabetic neuropathy, or coronary artery disease during service, nor does the medical evidence of record show symptoms of treatment for these disorders within one year of service, this issue turns upon whether the Veteran was exposed to herbicides during his Vietnam service, and thereby, entitled to a presumption of service connection to satisfy the issues of an in-service injury or incurrence and a nexus.  Id.

The Board notes that the position advocated by the Veteran that Da Nang Harbor constitutes inland waters of Vietnam is contrary to VA's official position on this matter.  For example, in December 2008, VA Compensation and Pension (C&P) Service released Policy on Vietnam Naval Operations.  C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing ROs with information to assist with development in Haas related disability claims based on herbicide exposure from Navy Veterans.  This particular policy statement provided further definition as to what constitutes Vietnam "blue water" versus "brown water" for the purpose of determining herbicide exposure.  In general, "blue water" vessels such as gun line ships, aircraft carriers and supply and support ships operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "brown water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  However, this Bulletin specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahn Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

In September 2010 the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans, which included the distinction between "blue water" and "brown water" vessels.  See Training Letter 10-06 (September 2010); see also VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.  This letter, in pertinent part, reiterated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam. 

The rationale for concluding Da Nang Harbor was an open waterway, as opposed to inland waters of Vietnam, is discussed in the December 2008 C&P Bulletin, September 2010 Training Letter, and M21-1MR provisions.  

Furthermore, the Board notes that, as published in the Federal Register December 26, 2012, VA issued a notice that presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans is not supported by the currently available evidence to include a May 20, 2011, Institute of Medicine (IOM) of the National Academy of Sciences  report titled, "Blue Water Navy Vietnam Veterans and Agent Orange Exposure."  The IOM reviewed a wide range of data sources including peer-reviewed literature, exposure and transport modeling, interviews with veterans, ship deck logs, and other government documents, and concluded that there is insufficient evidence to determine whether Blue Water Navy Veterans were exposed to Agent Orange-associated herbicides during the Vietnam War.  See 77 Federal Register 76170-76171, December 26, 2012).  

Thus, being in Da Nang Harbor, in and of itself, does not constitute inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).

The Board further notes that VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  This list was included as part of the December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, and an updated list from July 2013.  In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.

A thorough review of all these Bulletins does not reflect that the U.S.S. Chandler or the U.S.S. Picking, with the exception of the deployment to the Saigon River that occurred before the Veteran was aboard, was part of the list of "brown water" ships, nor is there any indication that either docked at, or transited the inland waterways of the Republic of Vietnam, coincident with the time period when the Veteran was a member of its crew.  The September 2010 CURR response (which included a review of the 1967 deck logs of the U.S.S. Picking) is also against such a finding, and there is no evidence of such service in the Veteran's service personnel records either.  Moreover, the Board reiterates the Veteran has consistently reported that he did not go ashore when this vessel was stationed in Da Nang Harbor, and nothing in his other statements of record refutes that statement. 

In regard to the Veteran's alternative argument that he was exposed to Agent Orange via contact with aircraft that flew over Vietnam, equipment that was used on land, Agent Orange in transport aboard vessels, or contaminated water, the JSRRC provided a response in May 2009.  The memorandum stated that there is no evidence that indicates that Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC stated that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, no support was found for the Veteran's contentions that he could have been exposed to tactical herbicide agents while serving aboard a Navy ship during the Vietnam Era.

In view of the foregoing, the Board must find that the record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.  Nothing in the other evidence of record indicates any other basis for such exposure.  Therefore, he is not entitled to a grant of service connection on that basis.

As already noted, the Veteran has based his claims for service connection entirely upon presumptive herbicide exposure while in Da Nang Harbor and, in turn, service connection for peripheral neuropathy entirely upon service connection of the diabetes.  No other basis for relating the etiology of the claimed disabilities to service is demonstrated by the evidence of record; i.e., the Veteran has not indicated that these disabilities were otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record to include the service treatment records.  Further, no other presumptive provision appears applicable to the facts of this case.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has diabetes mellitus type II, peripheral neuropathy, and coronary artery disease that were incurred in or otherwise the result of his active service, to include as due to herbicide exposure and/or as secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361   (Fed. Cir. 2001).   Consequently, the benefit sought on appeal must be denied.

Parkinson's Disease and Cognitive Impairment

The Veteran has claimed that his Parkinson's disease is related to military service either secondary to herbicide exposure or as the result of radiation exposure from a radar blast.  In particular, in a February 2007 statement, the Veteran has stated that, while he was serving aboard the U.S.S. Chandler, sometime between March 1965 and June 1966,  he and another crew member were tasked with troubleshooting a problem with a SPS-10 radar.  They went aloft to examine the last section of waveguide after tagging the radar and placing it on standby mode.  While they were continuing to repair the radar, the radar man activated the radar, thinking that the tagging was a mistake.  As the Veteran looked into the waveguide, he asserts that he was exposed to radio frequency and X-rays.  A submitted roster for the U.S.S. Chandler during the time period in question shows that the Veteran was aboard and serving as an Electronics Technician.  The Board finds that the Veteran is competent to testify regarding this experience, as he has firsthand knowledge, and the description of his duties in repairing a radar system are credible, as they are consistent with the types of duties that would be expected of an Electronics Technician aboard a Naval vessel.   See Jandreau, 492 F.3d at 1372; 38 U.S.C.A. § 1154(a).  

The Veteran has submitted several internet articles that discuss the possibility of a causal relationship between the development of Parkinson's disease and exposure to radar.  The Veteran also provided a private medical opinion dated in April 2007.  Dr. J. K. noted that there had been several studies linking neurological disorders, including Parkinson's disease with exposure to various electromagnetic emissions.  Dr. J.K. maintained that while there obviously can be no conclusive proof that the Veteran's illness can be linked directly to his intense radar exposure and the ambient exposure he experienced, it would seem at least a greater than fifty percent likelihood that such would be the case.  The Board finds that the foregoing evidence is sufficient to establish a credible nexus between the Veteran's in-service non-ionizing radiation exposure and his subsequent development of Parkinson's disease.  Accordingly, service connection for Parkinson's disease is warranted.  Additionally, a March 2011 private opinion letter indicates that the Veteran's cognitive impairment is due to Parkinson's disease.  Accordingly, service connection for cognitive impairment secondary to Parkinson's disease is warranted. 


ORDER

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure is denied.

Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus is denied.

Entitlement to service connection for Parkinson's disease as due to non-ionizing radiation is granted. 

Entitlement to service connection for a cognitive impairment as secondary to Parkinson's disease is granted.

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure or secondary to diabetes mellitus type II is denied. 



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


